                                        Case 3:18-cv-00132-MMD-CLB Document 216 Filed 03/27/20 Page 1 of 5




                                  1 WILLIAM J. GEDDES
                                      Nevada Bar No. 6984
                                  2 KRISTEN R. GEDDES
                                      Nevada Bar No. 9027
                                  3 THE GEDDES LAW FIRM, P.C.
                                      8600 Technology Way, Suite 107
                                  4 Reno, Nevada 89521
                                    Phone: (775) 853-9455
                                  5 Fax: (775) 299-5337
                                    Email: Will@TheGeddesLawFirm.com
                                  6 Email: Kristen@TheGeddesLawFirm.com
                                  7 Attorneys for Defendant Intelli-Heart Services, Inc.,
                                      Vanessa Parsons and Danny Weisberg
                                  8
                                                                     UNITED STATES DISTRICT COURT
                                  9
                                                                               DISTRICT OF NEVADA
                                 10
                                      TERRANCE WALKER, an individual,                   CASE NO: 3:18-cv-00132-MMD-CLB
                                 11
                                                                  Plaintiff,
                                 12                                          DEFENDANT INTELLI-HEART SERVICES, INC.,
8600 Technology Way, Suite 107




                                      vs.                                    VANESSA PARSONS AND DANNY WEISBERG’S
  The Geddes Law Firm, P.C.




                                 13                                          OPPOSITION TO PLAINTIFF’S SECOND
      Phone 775-853-9455
        Reno, NV 89521




                                    INTELLI-HEART SERVICES, INC.; DANNY WEISBURG;
                                                                             MOTION FOR RECONSIDERATION
                                 14 VANNESSA PARSON; and DANIEL GERMAIN.
                                                                                            [ECF 209]
                                 15                         Defendants.
                                 16
                                 17         COMES NOW Defendants Intelli-Heart Services, Inc. (“IHS”), Vanessa Parsons, and Danny

                                 18 Weisberg, by and through their counsel William J. Geddes, Esq., and Kristen R. Geddes, Esq., of
                                 19 The Geddes Law Firm, P.C., and herein files Defendants’ Opposition to Plaintiff’s Motion for
                                 20 Reconsideration Under Rule 60 Due to Lack of Discovery Before the Issuance of Anti-Slapp Ruling on
                                 21 Evidence and Unconstitutionality [ECF 209]. This opposition is based upon the following Points
                                 22 and Authorities, the pleadings and papers on file in this action, and any oral arguments the Court
                                 23 may entertain at any hearing set for this matter.
                                 24                           MEMORANDUM OF POINTS AND AUTHORITIES

                                 25         A. ARGUMENT

                                 26             1. The Court Should Strike              Plaintiff’s Second, Successive   Motion for
                                                   Reconsideration.
                                 27
                                            Local Rule 59-1(b) provides that “[m]otions for reconsideration are disfavored. A movant
                                 28


                                                                                    1
                                        Case 3:18-cv-00132-MMD-CLB Document 216 Filed 03/27/20 Page 2 of 5




                                  1 must not repeat arguments already presented unless (and only to the extent) necessary to
                                  2 explain controlling, intervening law or to argue new facts. A movant who repeats arguments will
                                  3 be subject to appropriate sanctions.
                                  4          Plaintiff filed not one, but two, successive motions for reconsideration or relief from
                                  5 judgment, both of which just repeat arguments already made and which were rejected by the
                                  6 Court. The Court should decline to permit Plaintiff’s continued motions for reconsideration, and
                                  7 should strike Plaintiff’s additional reconsideration motion as violative of LR 59-1(b).
                                  8              2. The Is No Basis for the Court to Grant Relief Pursuant to Fed. R. Civ. P. 60(b).
                                  9          A District court has wide discretion in deciding whether or not to grant motion under Fed.
                                 10 R. Civ. P. 60(b), and its decision will only be reversed for clear abuse of discretion. Atkinson v.
                                 11 Prudential Property Co., 43 F.3d 367 (8th Cir. 1994).
                                 12                 A court, however, does not abuse its discretion in denying
8600 Technology Way, Suite 107




                                                    a motion for reconsideration merely because the
  The Geddes Law Firm, P.C.




                                 13                 underlying motion could have been erroneous; rather, the
      Phone 775-853-9455
        Reno, NV 89521




                                                    underlying order must be clearly erroneous. Clear error
                                 14                 occurs when the reviewing court on the entire record is left
                                                    with the definite and firm conviction that a mistake has
                                 15                 been committed. As the Sixth Circuit has put it, a decision
                                                    should not be disturbed under the clear error standard
                                 16                 unless it strikes the court as wrong with the force of a five-
                                                    week old, unrefrigerated dead fish.
                                 17
                                      Siegler v. Sorrento Therapeutics, Inc., No. 3:18-cv-01681-GPC-MSB, 2019 U.S. Dist. LEXIS 216776,
                                 18
                                      at *14 (S.D. Cal. Dec. 17, 2019) (internal citations omitted). To the extent the Court entertains
                                 19
                                      Plaintiff’s additional, successive Motion for Reconsideration (see ECF 208 and 209), the Motion
                                 20
                                      lacks merit and must be denied.
                                 21
                                                        a. Where Defendants Asserted Evidentiary Based Arguments in Their Anti-
                                 22                        SLAPP Motion, Plaintiff Was Afforded Sufficient Discovery Prior to the
                                                           Ruling on the Motion. Conversely, Where Defendants Attacked the
                                 23                        Sufficiency of the Second Amended Complaint, No Discovery Was Necessary
                                                           for Plaintiff to Oppose the Motion.
                                 24
                                             In Planned Parenthood, the Ninth Circuit adopted the rationale of a prior, non-binding
                                 25
                                      opinion that held that “[i]f a defendant makes an anti-SLAPP motion to strike founded on purely
                                 26
                                      legal arguments, then the analysis is made under Fed. R. Civ. P. 8 and 12 standards; if it is a factual
                                 27
                                      challenge, then the motion must be treated as though it were a motion for summary judgment
                                 28


                                                                                    2
                                        Case 3:18-cv-00132-MMD-CLB Document 216 Filed 03/27/20 Page 3 of 5




                                  1 and discovery must be permitted.” Planned Parenthood, 890 F.3d 833, amended, 897 F.3d 1224
                                  2 (9th Cir. 2018), and cert. denied sub nom. Ctr. for Med. Progress v. Planned Parenthood Fed'n of Am.,
                                  3 139 S. Ct. 1446, 203 L. Ed. 2d 681 (2019) (citing Z.F. v. Ripon Unified School Dist., 482 F. App'x 239,
                                  4 240 (9th Cir. 2012)).
                                  5         Plaintiff relies heavily on Planned Parenthood, yet he misapplies the Ninth Circuit’s
                                  6 analysis to claim that the Court erred by denying additional discovery prior to ruling on
                                  7 Defendants’ anti-SLAPP motion.
                                  8         Plaintiff initially filed a First Amended Complaint naming IHS alleging tortious
                                  9 interference with a contractual relationship. See ECF 004. Plaintiff conducted considerable
                                 10 discovery on the First Amended Complaint, including his propounding 66 Requests for
                                 11 Production of Documents, 122 Requests for Admissions and 24 Interrogatories to IHS. Where
                                 12 Defendants raised evidentiary-based arguments in their anti-SLAPP motion, it is clear that
8600 Technology Way, Suite 107
  The Geddes Law Firm, P.C.




                                 13 Plaintiff had sufficient opportunity to obtain evidence he could have submitted tending to
      Phone 775-853-9455
        Reno, NV 89521




                                 14 demonstrate a probability of success on the merits of a tortious interference claim – yet he failed
                                 15 to submit any evidence in opposition to Defendants’ Motion.
                                 16         Conversely, Defendants’ Motion was clear that with respect to the new claims added by
                                 17 way of the Second Amended Complaint, Defendants’ anti-SLAPP Motion attacked the sufficiency
                                 18 of the Second Amended Complaint by Defendants’ references to Rule 12(b)(6) and the legal
                                 19 standard thereunder. See ECF 169 at 1, 14-24. Defendants did not assert fact-based challenges
                                 20 to the newly added claims, and consequently, the Court’s denial of discovery was proper because
                                 21 the arguments were purely legal and did not require that Plaintiff have discovery in order to
                                 22 oppose Defendants’ Motion. See Planned Parenthood, 890 F.3d at 834 (“[i]f a defendant makes a
                                 23 special motion to strike based on alleged deficiencies in the plaintiff's complaint, the motion must
                                 24 be treated in the same manner as a motion under Rule 12(b)(6) except that the attorney's fee
                                 25 provision of [anti-slapp] applies.” (Citing Rogers v. Home Shopping Network, Inc., 57 F. Supp.2d
                                 26 973, 983 (C.D. Cal. 1999)); and see also, Smith v. Craig, No. 2:19-cv-00824-GMN-EJY, 2020 U.S.
                                 27 Dist. LEXIS 38774, at *7 (D. Nev. Mar. 4, 2020) (In analyzing the merits of defendant's anti-SLAPP
                                 28 Motion, the Court turns to the complaint's allegations since defendant challenges solely the "legal


                                                                                  3
                                          Case 3:18-cv-00132-MMD-CLB Document 216 Filed 03/27/20 Page 4 of 5




                                  1 sufficiency" of plaintiff's claims; and discovery was not necessary to address defendant’s motions
                                  2 to dismiss because the motions relied solely on plaintiff's pleadings).1
                                  3          Plaintiff argues that because he was not permitted additional discovery to oppose
                                  4 Defendants’ motion, this amounted to an unconstitutional application of the anti-SLAPP statute.
                                  5 A proper reading and application of Planned Parenthood, however, does not support Plaintiff’s
                                  6 argument and it is clear that the Court did not err by denying additional discovery prior to ruling
                                  7 on the motion.
                                  8          B. Conclusion
                                  9          The instant Motion lacks merit because discovery was not required for Plaintiff to oppose
                                 10 a motion to dismiss attacking the legal sufficiency of the Second Amended Complaint. Thus, the
                                 11 Court did not err in denying additional discovery prior to ruling on the anti-SLAPP motion and
                                 12 there is no basis for reconsideration or relief from the judgment in Defendants’ favor.
8600 Technology Way, Suite 107
  The Geddes Law Firm, P.C.




                                 13          DATED this 27th day of March, 2020.
      Phone 775-853-9455
        Reno, NV 89521




                                 14                                             THE GEDDES LAW FIRM, P.C.
                                 15
                                 16                                             KRISTEN R. GEDDES
                                                                                Nevada Bar No. 9027
                                 17                                             8600 Technology Way, Suite 107
                                                                                Reno, Nevada 89521
                                 18                                             Phone: (775) 853-9455
                                                                                Fax: (775) 299-5337
                                 19                                             Email: Kristen@TheGeddesLawFirm.com
                                 20                                             Attorneys for Defendant Intelli-Heart Services, Inc.,
                                                                                Vanessa Parsons and Danny Weisberg
                                 21
                                 22
                                 23
                                 24   1 What’s more, although the Court properly denied Plaintiff additional discovery in order to
                                 25   oppose purely legal arguments, with respect to Plaintiff’s Count V (tortious interference) against
                                      Defendant Weisberg, Plaintiff independently moved for partial summary judgment on that claim
                                 26   the same day Defendants filed their Motion to Dismiss. See ECF 171. That Plaintiff moved for
                                      partial summary judgment demonstrates his apparent belief that he had already conducted
                                 27   sufficient discovery to support a summary judgment motion for that claim. His filing a summary
                                      judgment motion completely undercuts any argument that he required discovery in order to
                                 28   oppose the anti-SLAPP Motion.



                                                                                   4
                                        Case 3:18-cv-00132-MMD-CLB Document 216 Filed 03/27/20 Page 5 of 5




                                                                    CERTIFICATE OF SERVICE
                                  1
                                             I hereby certify that I am an employee of the Geddes Law Firm, P.C., and that on March
                                  2
                                      27th, 2020, I caused to be served a copy of the foregoing Defendants’ Opposition to Plaintiff’s
                                  3
                                      Motion for Reconsideration Under Rule 60 Due to Lack of Discovery Before the Issuance of Anti-
                                  4
                                      Slapp Ruling on Evidence and Unconstitutionality [ECF 209]. by filing with the Court’s electronic
                                  5
                                      filing system (PACER), addressed to the following:
                                  6
                                      Terrance Walker
                                  7 212 Hillcrest Drive, No. 1
                                    Reno, NV 89509
                                  8 Tel: 775-971-8679
                                      walkerbillion@gmail.com
                                  9
                                      Plaintiff In Pro Per
                                 10
                                      Steven T. Jaffe, Esq.
                                 11 Hall, Jaffe & Clayton, LLP
                                    7425 Peak Drive
                                 12 Las Vegas, NV 89128
8600 Technology Way, Suite 107




                                      sjaffe@lawhjc.com
  The Geddes Law Firm, P.C.




                                 13
      Phone 775-853-9455
        Reno, NV 89521




                                      Attorneys for Defendant Dan Germain
                                 14
                                 15
                                 16
                                 17                                                          KRISTEN R. GEDDES
                                                                                             An employee of the Geddes Law Firm,
                                 18                                                          P.C.
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28


                                                                                 5
